Citation Nr: 0711400	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-23 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for Post 
Traumatic Stress Disorder (PTSD), including the issue of 
whether service connection may be granted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from September 1966 until 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1998 and January 1999 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

A review of the record discloses the veteran raised claims 
for entitlement to service connection for a back condition, 
condition of the legs, an ear condition due to wax, venereal 
disease, asthma or bronchitis, and a hiatal hernia secondary 
to PTSD.  These claims have not been adjudicated and are 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence associated with the claims file subsequent 
to the October 1997 Board decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

2.  PTSD was incurred in or aggravated by active military 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1997 Board 
decision which denied the veteran's claim for service 
connection for PTSD is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).


2.  The criteria for a grant of service connection for PTSD 
have been approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks to reopen his claim for entitlement to 
service connection for PTSD.  A claim for service connection 
for PTSD was previously considered and denied by the RO in 
September 1992, March 1993 and December 1994.  The veteran 
timely perfected his appeal of the March 1993 RO decision and 
the Board denied the claim in October 1997.  The veteran 
expressed disagreement with the Board decision in an October 
1997 letter.  The RO advised the veteran by way of a May 1998 
letter that his appeal must be submitted directly to the 
Court of Appeal's for Veteran's Claims (CAVC).  The veteran 
failed to do so and as such, the October 1997 Board decision 
is final.  38 U.S.C.A. §§ 7252, 7266; 38 C.F.R. § 20.1100. 

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, 
or undertake an examination of the merits of the claim.  The 
Board will therefore undertake a de novo review of the new 
and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Although the RO did not advise the veteran 
of such information, the Board finds the evidence associated 
with the claims file is sufficient to reopen the claim and, 
as such, finds that a deficiency in notice, if any, does not 
inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.  

At that time of the October 1997 Board decision the evidence 
of record consisted of service medical records, VA outpatient 
treatment records, lay statements and a VA examination.  
Subsequently, private medical records, additional VA 
outpatient treatment records, responses from the U.S. Armed 
Services Center for Unit Records Research (CURR)(now the U.S. 
Army and Joint Services Records Research Center (JSRRC)), 
staff journals of the 4th Infantry Division and an updated VA 
examination have been associated with the claims file.  

The evidence submitted subsequent to the October 1997 rating 
decision is new, in that it was not previously of record, and 
is also material.  In October 1997, the claim was denied as 
there was no clear and current diagnosis of PTSD consistent 
with the The American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994)(DSM-
IV).  The additional evidence is "material" because the 
September 1999 VA examination performed by QTC Services 
reflects a current diagnosis of PTSD consistent with DSM-IV.  
Additionally, the evidence submitted concerns the element of 
corroboration of the inservice stressor.  These records 
therefore relate to the unestablished elements of a current 
disability and corroboration of a stressor.  

The additional evidence received since the October 1997 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for PTSD is reopened.

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2003 and 
March 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to her 
claim.  The March 2006 letter also advised the veteran of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  

The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD consistent with 
the DSM-IV criteria as illustrated by the September 1999 VA 
examination.  The veteran also has medical evidence which 
generally attributes the diagnosed PTSD to his service in 
Vietnam.  For example, the October 2002 letter from the VA 
treating physician indicated the veteran's PTSD was related 
to combat activity.  Additionally, the veteran participated 
in a Post Traumatic Stress Disorder Clinic at a VA facility.  
The treating therapist from this clinic also related the 
veteran's PTSD with his service in an August 2004 letter.  

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.  A finding of 
combat service is significant because under 38 U.S.C.A. 
§ 1154(b), if the veteran is found to have served in combat, 
VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  VA's General Counsel has held that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis. VAOPGCPREC 12-99. The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, while the veteran has alleged he served 
in combat, there is no evidence of such service.  For 
example, the veteran's military occupational specialty was 
that of postal clerk, and he is not the recipient of any 
combat-related awards or decorations.  For example, there is 
no indication the veteran received the Combat Infantryman 
Badge or the Purple Heart.  The records do reflect the 
veteran served within a combat zone and received decorations 
consistent with such service.  However, the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit of instrumentality.  The phrase does not 
apply to veterans who merely served in a general "combat 
area" or "combat zone, but did not themselves engage in 
combat with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).  
Thus, without additional evidence to the contrary, the 
evidence does not support a finding of service in combat and 
therefore credible supporting evidence of the stressor is 
required.  

The veteran first described his stressors in a February 1992 
statement.  The veteran related he served with the 566th Army 
Postal Unit (APU) under the 45th Support Group that supplied 
the Infantry 4th division.  He indicated he was stationed in 
Pleiku, Vietnam and the camp was always a target of mortar 
fire and rockets.  He listed generalized stressors of seeing 
bodies, seeing a man's head torn off, seeing a man's insides 
torn out, running for his life, having death wishes and 
killing and fear of dying.  He listed M.W., W.S., G.B. and 
Lieutenant T as fellow service members and related that G.B. 
was hurt during a mortar attack.  He also reported that he 
rode in supply convoys from Pleiku to Kontum in 1967 and from 
Pleiku to Dakto in 1968 and explained that both convoys were 
attacked. 

The veteran provided more details concerning his stressors in 
separate statements and during RO and Board hearings.  Only 
those stressors with sufficient detail will be discussed.  
The first stressor involved the veteran's initial landing in 
Vietnam.  He indicated that he landed at night in Bien Hoa 
and explained as he unpacked the camp was attacked and he saw 
wounded and dead soldiers.  The second stressor involved 
mortar and rocket attacks upon the base approximately three 
weeks after his arrival in 1967.  The veteran related he had 
to run through the attack to report to the post office to 
secure the building.  The third stressor was reported as the 
veteran's convoy being attacked while en route to deliver 
supplies.  Specifically, the veteran indicated being sent to 
Dak To during his second tour in Vietnam and witnessing a 
bulldozer move several bodies.  

The veteran also discussed his friend G.B. being injured.  He 
denied being present when G.B. was actually injured but 
indicated he was present in the same mortar barrage and saw 
G.B. being carried away.  He also described killing a 
Vietnamese man who charged him with a machete at a water 
hole.   

Based upon the additional information provided, the RO 
requested verification of the stressors through the 
Department of the Army Center for Unit Records Research 
(CURR)(now the U.S. Army and Joint Services Records Research 
Center or JSRRC).  This response confirmed that Pleiku was 
the documented main base of the 566 Army Postal Unit.  CURR 
also confirmed that Pleiku was under attack during January 
1968.  However, CURR was unable to confirm any attack on Bien 
Hoa during January 1967.  The veteran's service personnel 
file confirms he served with the 566 Army Postal Unit and 
indicated the veteran was involved in Counter Offenses Phases 
II and III.  

A December 1992 letter from the US Army And Joint Services 
Environmental Support Group confirmed that G.B. was wounded 
in Action in February 1968 as a result of mortar attacks at 
the 1st Logistical Command.  The letter continued to relate 
that all US installations were within enemy rocket range and 
most within mortar range and it was uncommon for a veteran to 
serve in Vietnam without having been rocketed or mortared 
during his service.  The letter indicated that convoys on 
supply routes were subject to mining, sapper, ambush and 
sniper attacks and further names or units were required to 
document these incidents.  

Additionally, the veteran submitted excerpts from the daily 
staff journal of the 4th Infantry in support of his claim.  
While the dates of the entries are not always clear, the 
entries clearly reflect mortar attacks on Pleiku.

Although not every detail of the stressors has been verified, 
the totality of the evidence is enough to constitute credible 
supporting evidence of the veteran's stressors. See Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997)(finding that 
corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process). The evidence confirms the veteran 
served in the 566 Army Postal Unit at Pleiku and confirmed 
participation in Tet Counter Offensive Phases II and III.  
CURR and the staff journals confirmed mortar attacks upon 
Pleiku, particularly during January and February 1968.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002)(finding that 
although the unit logs and records did not specifically 
identify the veteran as being present during the rocket 
attacks, the fact that he was stationed with a unit that was 
present while such attacks occurred suggested that he was in 
fact exposed to the attacks.)

The evidence also confirmed that the veteran's friend G.B. 
was wounded.  Additionally, the veteran submitted photographs 
in support of his claim, two of which illustrate trucks which 
had been damaged by enemy fire.  These photographs serve as 
substantiation that the veteran was at the base described and 
indicate that the veteran was close enough to the attacks to 
capture it on film.

As such there is an approximate balance of evidence 
supporting the veteran's stressors and evidence which 
indicated that the stressors could not be verified. Under the 
law, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). Thus, giving the veteran the benefit of the 
doubt as the law requires, the Board finds there is credible 
supporting evidence of the stressors.

Therefore, the veteran has provided evidence of all three 
elements required for a grant of service connection for PTSD 
and the claim for service connection for PTSD is granted.


ORDER

New and material evidence having been submitted the claim for 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


